I concur in the decision of the case as announced by Mr. BOND, Chief Justice, also in the conclusion reached on the pivotal issue involved, that is, that marital relations did not exist between the parties. A suit for divorce necessarily is based upon the existence of a valid marriage, and where such does not, in fact, exist, it follows as night the day that the party filing the proceedings would not be entitled to either of the incidental interlocutory remedies provided by Arts. 4635, 4636 or 4637, 13 Vernon's; also same Arts. R.C.S.
At the threshold of the proceedings below, the appellant denied that he and appellee were ever married, or that their relation was that of husband and wife. After a lengthy hearing, the trial judge declined to specifically decide the question of marriage, but granted the interlocutory relief provided by Art. 4635; that is, required appellant to file an inventory of his real and personal property and enjoined him from disposing of any part thereof in any manner, from which he prosecuted this appeal and assigned error.
In the course of the opinion Mr. Bond, Chief Justice, discussed both theories in *Page 594 
regard to the existence of a marriage; that is, marriage as authorized by statute, also a common-law marriage. I do not think the issue of common-law marriage is in the case, for the reason that appellee in her description of the marriage places it upon the basis of a ceremonial marriage by a minister, under a license issued. However, that, in my opinion, is an immaterial matter so far as the main decision is concerned.
Our attention has not been called to any Texas case in point, but cases from the courts of other States seem to be rather numerous. In .1 R.C.L. (Title Alimony), pp. 898-899, sec. 44, it is said: "Proof of Marriage Generally. As the existence of a valid marriage is the very basis on which a grant of temporary alimony is founded, an allowance pendente lite should not be made, where the husband denies the existence of the marital relation, until the dispute thus raised as to the status of the parties is determined. To raise the issue of marriage, however, an answer denying the same must be actually interposed, for if, prior to the filing thereof, it is used merely as an affidavit to contest the application, it is not sufficient to raise the question. * * *" In 17 Am.Jur., p. 436, sec. 541, the rule is announced that: "The existence of a valid marriage is the very basis on which a grant of temporary alimony is founded, and an allowance pendente lite should not be made, in the absence of statute where the husband denies the existence of the marital relation, until the dispute thus raised as to the status of the parties is determined. * * *." (Citing authorities from several states.) And in 19 C.J., § 495, page 203; it is announced that: "* * * Lawful intermarriage necessary. The common-law use of the term `alimony' restricted its application to allowances made by and to persons between whom there had been a lawful intermarriage, and careful legal definitions so describe it. * * *." See also 27 C. J.S., Divorce § 202. Also, 19 C.J. § 512, on page 212, the same doctrine was announced as follows: "(Sec. 512) c. Marriage. (1) In General. Marriage being the essential foundation of allowances for alimony, the existence of a marriage between the parties must be admitted, or shown, before a decree or order properly can be made for an allowance of temporary alimony." See also 27 C.J.S., Divorce, § 208. (Citing authorities from more than twenty States of the Union.)
While the authorities cited above relate exclusively to the rule applicable where alimony is allowed, I think that the rule applicable in alimony cases necessarily would be equally applicable in cases where other incidental relief is granted, such as in this case, in that, the statute cited above authorizing the allowance of alimony is in same category with other statutes authorizing incidental, interlocutory, nonappealable relief in divorce cases.
Appellee's account of her marriage to the appellant and the unbroken tenor of their lives for about nine years since, being same as previously, is so unusual, fanciful, and grotesque, as, in my opinion, to be an unreliable guide to the truth and without probative value.
Appellee's testimony is to the effect that she went to appellant's bedroom one Sunday morning, giving date (calendar shows the day was Monday); there she found a minister by the name of Smith — a stranger to her — who had a marriage license, but where, when or by whom issued she failed to show; although the marriage records of Dallas County, where these parties had made their homes and resided for many years, and where, naturally, such a license would have been issued, failed to reveal any evidence of the issuance of a license authorizing the marriage of these parties. She further testified that after the marriage they took a ride; went to church; thereafter separated, appellant going to his room and appellee back to her home; and never for one day did they live together as husband and wife, or did they hold themselves out as husband and wife. Her closest friends and nearest neighbors did not know of, nor had they ever heard of the reputed marriage. After the reputed marriage, just as before, she acted as a feme sole in all business transactions and social relations in the name of Pennington, being the name of her first husband. Although she testified they had never lived together, said they had certain. *Page 595 
contacts, meetings and cohabitations; that one night when appellant's housekeeper, a Mrs. Tompkins, and children were absent visiting relatives, appellee spent the night with appellant in his room. She also testified that on several occasions she and appellant visited her relatives who resided in Hopkins County, Texas, and on such occasions they occupied the same room and bed. However, one of her nephews, Aubry Blunt, at whose mother's home the parties spent one night, contradicted appellee, stating that on that occasion they occupied separate rooms and separate beds; that witness spent the night in same room with the appellant, sleeping on a divan whilst appellant slept in a bed. Appellee's daugher who lived with her mother, testified that on one occasion about three years after the reputed marriage she opened a door in her mother's home and was shocked to see appellant in the room, disrobed in the presence of witness' mother, and that appellant explained to witness that he and her mother were married. Of course it would be natural for one discovered in such an embarrassing situation to make some plausible explanation.
Appellant categorically denied all this testimony; denied that at any time or place he had the contacts and intimacies with appellant to which she testified. But I am of the opinion that, even if it be true, in view of the bizarre case made out by appellee it is more reasonable to conclude that these secret, clandestine and infrequent meetings and intimacies were due to the irregular and improper living of the parties, rather than that they were the indulgencies and intimacies of husband and wife.